OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 16 December 2020, and 30 December 2020, respectively, have been entered.

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Final Office Action filed 25 September 2020 (hereinafter “Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendments filed 16 December 2020 and 30 December 2020, respectively, have been entered. It is noted that the claim set filed 30 December 2020 is under consideration herein. Claim 16 has been canceled, and claims 13-15 have been 
Applicant’s amendments to the claims have overcome the rejection of claims 1-12 and 16-18 under 35 U.S.C. 103 over Stewart in view of Otaki and Goto, as evidenced by Yamamoto, previously set forth in the Final Office Action (please see Response to Arguments section below). However, it is noted that new grounds of rejection are set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kezios et al. (US 2007/0128389; “Kezios”) (newly cited), in view of Otaki et al. (JP 2011-037136; “Otaki”) (previously cited, machine translation previously provided).
Regarding claims 1-12, 17, and 18, Kezios discloses clear, oriented, monolayer beverage bottles suitable for food and beverage applications, including carbonated soft drink bottles, formed from polyester compositions having improved gas barrier properties [Abstract; 0002, 0032, 0034, 0045, 0072, 0078], where the bottles have been shown to exhibit no haze [0125]. The polyester composition comprises a blend of polyester resin and co-barrier resin that is a meta-xylylene diamine-based polymer, such as MXD-6 (poly-metaxylylene adipamide), formed via polycondensation between MXDA and adipic acid (i.e., 100 mol%:100 mol%), dispersed in the polyester resin [0046, 0053, 0054, 0094, 0095, 0122; Figure 3]. The MXD-6 is included in the composition in an amount of 1-20 wt.% [0085-0087, 0094, 0095]. The polyester resin comprises polyethylene terephthalate (PET), formed from dicarboxylic acids and polyhydric alcohols, where the dicarboxylic acid component can be modified with up to 30 mol percent of, inter alia, isophthalic acid, 5-(sodiosulfo)-isophthalic acid, and/or 5-(lithiosulfo)-isophthalic acid [0056, 0058-0060]. The polyester resin may also include 
Kezios teaches that the MXD-6 forms a minor phase in the PET/MXD-6 blend, and that the platelet or laminar morphology of the MXD-6 phase accounts for the substantial reduction in gas permeation rates in said blend [0122]. Kezios discloses a blend of 3 wt.% or 5 wt.% MXD6 (6001) resin (from Mitsubishi Gas Chemical), with a 5-(sodiosulfo)-isophthalic acid-modified PET (present in an amount of 95 or 97 wt.%), where the amount of sulfoisophthalic acid modification is up to 1 mol%, and said PET includes 25 ppm Co [0119, 0135; Example 4]. Kezios discloses that said blend exhibits an oxygen transmission rate of 0.019 cc/package/day (under STP, not vacuum). Furthermore, Kezios discloses a micrograph taken of the aforesaid blend using a TEM @ 34,000x magnification in Figure 3, of which is reproduced below as Figure 1 herein. 

    PNG
    media_image1.png
    520
    655
    media_image1.png
    Greyscale

Figure 1. TEM Micrograph of PET/MXD-6, 97/3 blend at 34,000x

The left side of the micrograph of the 97/3 PET/MXD-6 blend showcases the morphology of the MXD-6 domains in the composition as a preform, and the right showcases the morphology of the MXD-6 domains in the composition after said preform has been blown into the bottle having the aforesaid wall thickness and volume [0146]. As shown on the micrograph, the measurement indicator shows that each unit is 0.5 microns. As such, it is obvious to one of ordinary skill in the art that the domain morphology of the MXD-6 domains in the blown bottle (right side of micrograph) encompass at least one domain which has a length (long-axis direction) which is greater 
Kezios is silent regarding the haze value of the bottle being less than 8%; is silent regarding a yellowing index of the bottle being 10 or less; is silent regarding the oxygen transmission rate of the bottle after a lapse of 100 hours after preparing the package, where said transmission rate is measured under vacuum, being less than 0.006 [cc/package·day·0.21 atm]; and is silent regarding the presence and amount of a phosphorus atom in the MXD-6 (dispersed polyamide).
 Otaki discloses a container having excellent gas barrier properties, flavor retention properties, and transparency [Problem to be Solved; 0001]. The container is formed from a resin composition comprising a blend of 80 to 98 wt.% of a polyester 
Kezios and Otaki are both directed toward blown bottles formed from PET/MXD-6 blends. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included 1 to 500 ppm of a phosphorus-atom containing compound in the MXD-6 (during polycondensation thereof) which is included in the aforesaid blend, as taught by Otaki, in order to have prevented (dis)coloration of 
The polyester composition (blend) of modified Kezios would have comprised all of the features set forth above, and would have further comprised the MXD-6 including 1 to 500 ppm of a phosphorus atom, of which overlaps and therefore renders prima facie obvious the range of 10 to 172 ppm recited in claim 1.
Given that the 97/7 PET/MXD-6 blend (resin composition), blown into the bottle having a volume of 20 oz. (0.6 L) and a thickness of from 254-305 microns, of modified Kezios, is substantially identical to Applicant’s claimed and disclosed packaging body (bottle) formed from the resin composition in terms of: the thickness of the bottle; the volume of the bottle; the presence and amount of polyester (PET), as well as the constituents and amounts thereof which form the polyester, including the dicarboxylic acid (including the sulfoisophthalic acid monomer in an amount within the claimed range) and polyhydric alcohol; the cobalt acetate present as an oxidation reaction accelerator, as well as within the disclosed amount range; the presence and amount of polyamide (MXD-6), as well as the constituents and amounts thereof which form the MXD-6; the presence of 1 to 500 ppm phosphorus atom in the MXD-6; the disclosure in Kezios that the blends exhibit no haze; the MXD-6 domains in the bottle exhibiting both a long direction length and an aspect ratio within the claimed range(s); and in terms of the blow-stretch process parameters disclosed in both references utilized to form the bottle/packaging body; in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the aforesaid blend of modified Kezios 

Response to Arguments
Applicant’s arguments, see Remarks filed 16 December 2020, as well as 30 December 2020, with respect to the rejection of claims 1-12 and 16-18 under 35 U.S.C. 103 over Stewart in view of Otaki and Goto, as evidenced by Yamamoto, previously set forth in the Final Office Action, have been fully considered by the Examiner and are found persuasive. As such, the aforesaid 103 rejection has been withdrawn due to the amendments which overcome the previous grounds of rejection. The Examiner agrees that Goto teaches away from the claimed morphology of the dispersed polyamide.
It is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Kezios. 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to Applicant’s claims and/or written description.
US 2006/0246245 to Liu et al. – discloses blown bottles formed from PET/MXD-6 blends, where the PET may be modified with sulfoisophthalic acid metal salts, 
US 5,281,360 to Hong et al. – discloses blown bottles formed from PET/MXD-6 blends, and explicitly discusses relationship between domain morphology and gas barrier [entire document]
US 2007/0082157 to Heater et al. – discloses blown bottles formed from PET/MXD-6 blends with and without cobalt present in the polyester [entire document], and suggests restricting the MXD-6 domain phase to below 400 nm in the longest dimension (below 0.40 microns) [0116, 0117], of which, according to Applicant’s Table 1, most of the inventive examples exhibit, which is in contrast to the claimed range (as noted below in the Examiner’s Closing Note)
US 2008/0169590 to Mehta et al. – discloses blown bottles formed from PET/MXD-6 blends, where said blends exhibited haze values of significantly below 8% [Table 15], where the polyester utilized in said blends was sulfoisophthalic acid modified
US 2013/0089686 to Fava – discloses PET/MXD-6 blends [entire document], where the blends can be formed into rigid packaging bottles [0071]

Examiner’s Closing Note
In closing, and in order to facilitate compact prosecution, the Examiner would like to note that across all of the inventive examples set forth in Tables 1 and 2, not a single inventive example of the packaging body (bottle) had an average long diameter L which was greater than 1.30 microns (most of the examples are less than 1 micron), of which 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782